UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6942



AMOS RAY GRISSETTE,

                                             Plaintiff - Appellant,

          versus


NORTH CAROLINA DEPARTMENT OF CORRECTION;
LIEUTENANT CREECH; SERGEANT DREW; SERGEANT
EUBANKS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh.     W. Earl Britt, District
Judge. (CA-97-348-5-BR)


Submitted:   September 25, 1997           Decided:   October 9, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Amos Ray Grissette, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his 42

U.S.C. § 1983 (1994) complaint without prejudice for failure to ex-

haust administrative remedies. The district court properly required

exhaustion of administrative remedies under 42 U.S.C.A. § 1997e(a)

(West Supp. 1997). Because Appellant did not demonstrate to the
district court that he had exhausted administrative remedies or

that such remedies were not available, the court's dismissal of the

action, without prejudice, was not an abuse of discretion. We

therefore affirm the district court's order. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2